 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                     SACRAMENTO DIVISION
11

12
     REALIOUS CYPRIAN,                                    2:19-cv-00689 JAM AC P
13
                                           Plaintiff, [PROPOSED] ORDER
14
                    v.
15

16   T. CONSTABLE, et al.,
17                                      Defendants.
18

19           Having reviewed Defendants’ motion to opt out of the post-screening ADR project, the
20   court finds that the request is supported by good cause. Accordingly, IT IS HEREBY ORDERED
21   that:
22           1. Defendant’s motion to opt out of the post-screening ADR project (ECF No. 50) is
23   GRANTED;
24           2. The minute order setting a settlement conference before Magistrate Judge Newman on
25   July 14, 2021 (ECF No. 44), is VACATED;
26           3. The order and writ of habeas corpus ad testificandum issued June 4, 2021 (ECF No.
27   49), is VACATED, and
28                                                    1
                                                             [PROPOSED] ORDER (2:19-cv-00689 JAM AC P)
 1             4. The stay of this action is LIFTED forthwith. A discovery and scheduling order will
 2   follow.
 3
               IT IS SO ORDERED.
 4
               Dated: June 21, 2021
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                    2
                                                            [PROPOSED] ORDER (2:19-cv-00689 JAM AC P)
